The law in this case was established by the decision of the District Court of Appeal, Third District, in Falkner v. Pastrano, 251 So.2d 712.
Therefore, this case stands remanded for the further taking of testimony and final disposition of factual matters including particularly the equitable claims for cash advances and improvements less the reasonable rental value of the property at the time of purchase.
In order that the appellants here (purchasers) may have an opportunity to present evidence and argument as authorized in the decision of the District Court of Appeal, supra, procedures for eviction, writ of assistance and/or contempt proceedings are hereby stayed to and including February 15, 1974.
Accordingly, upon' consideration of the Motion to Dismiss and Appellants’ Motion in Opposition to Motion to Dismiss, the Motion to Dismiss .is granted and it is ordered that the appeal be and the same is hereby dismissed subject to the conditions herein-above set forth.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS and BOYD, JJ., concur.